57 N.Y.2d 691 (1982)
Gloria Silbernagel et al., Respondents,
v.
City of New York, Appellant.
Court of Appeals of the State of New York.
Decided September 2, 1982.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Aaron I. Blinder of counsel), for appellant.
Ernest I. Neidorff for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER; Judges FUCHSBERG and MEYER on constraint of Pierson v City of New York (56 N.Y.2d 950). Taking no part: Judge GABRIELLI.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, order of Supreme Court, Bronx County, reinstated and question certified answered in the negative (Pierson v City of New York, 56 N.Y.2d 950).